Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment filed by Applicant on August 1st, 2022 has been received and entered.

New claims 16-29 have been added.

Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is KU et al. (U.S. Patent Application Publication No. 2003/0148578).  KU et al. discloses a SOC VLSI chip having de-coupling capacitor.  KU et al. fails to show or suggest the limitations of second filler cell areas of the substrate located to fill space between first circuit cell areas, wherein each second filler cell area includes solely integrated circuitry for providing a filler capacitor; a metallization level over said substrate, wherein the metallization level includes a further capacitor formed by an interdigitated metal-insulator-metal structure that is electrically coupled to said filler capacitor, said further capacitor aligned over at least one of said second filler cell areas and configured to increase a capacitance of the filler capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/
Primary Examiner, Art Unit 2827